Citation Nr: 1810308	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.      

In December 2013 and May 2017 the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  Prior to October 15, 2015, the Veteran's bronchial asthma has manifested in no worse than an FEV-1of 93 percent predicted and FEV-1/FVC of 66 percent.

2.  From October 15, 2015, the Veteran's asthma required intermittent courses of systemic corticosteroids at least three times per year. 


CONCLUSIONS OF LAW

1.  Prior to October 15, 2015, the criteria for a disability rating in excess of 30 percent for asthma have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97 Diagnostic Code 6602 (2017).

2.  From October 15, 2015, the criteria for a disability rating of 60 percent, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97 Diagnostic Code 6602 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code (DC) depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's asthma is currently rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015) for bronchial asthma.  Diagnostic Code 6602 provides for a 10 percent disability rating where pulmonary function tests (PFTs) show any of the following: FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or where intermittent inhalational or oral bronchodilator therapy is required.  

A 30 percent disability evaluation is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  

A 60 percent disability evaluation is warranted where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent evaluation is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).

The Veteran asserts that her asthma is more disabling than reflected in her current 30 percent rating.  Based on a review of the evidence, the Board finds that the Veteran's asthma more nearly approximates the criteria for a 30 percent rating prior to October 15, 2015 and more nearly approximates the criteria for a 60 percent rating thereafter.  

Prior to October 15, 2015

An April 2011 treatment note indicated that the Veteran uses inhalations twice daily and had significant improvement in asthma control.  There was no use of prednisone.  PFTs showed an FEV-1 of 65 percent predicted and FEV-1/FVC of 74 percent.  

During a May 2011 VA examination, the Veteran reported daily shortness of breath.  PFT results showed an FEV-1 of 97 percent predicted, and FEV1/FVC of 66 percent.  A chest x-ray showed no abnormalities.  There were no other pulmonary symptoms reported.  

The Veteran was afforded an additional examination in January 2014.  The Veteran reported having 2 asthma exacerbations in the past year requiring use of prednisone.  Her asthma required daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The Veteran's asthma did not require use of antibiotic or outpatient oxygen therapy.  The Veteran did not have any episodes of respiratory failure in the previous 12 months.  A chest x-ray was normal.  PFTs showed FEV-1 of 93 percent and FEV-1/FVC of 72 percent. 

Based on the foregoing evidence, the Veteran's bronchial asthma symptoms more nearly approximate the criteria for a 30 percent rating.  Prior to October 15, 2015, the Veteran's asthma manifested in no worse than an FEV-1of 93 percent predicted and FEV-1/FVC of 66 percent.  

The evidence does not show the Veteran's FEV-1 predicted or FEV-1/FVC at 55 percent or below as required by the higher ratings.  Additionally, the record indicates the Veteran did not have at least monthly visits to a physician for required care of exacerbations.  She specifically reported that she reported less than monthly for exacerbations.  The Veteran has not had episodes of respiratory failure.  She also did not require use of systemic corticosteroids 3 times or more per year to warrant a higher rating under Diagnostic Code 6602.   

Thus, prior to October 15, 2015, a rating in excess of 30 percent for the Veteran's asthma is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

From October 15, 2015

The medical evidence shows an increase in the Veteran's asthma symptoms from October 15, 2015.  

During an October 2015 VA examination, the Veteran reported being seen at the emergency room recently for an asthma attack and was given prednisone and a z pack.  The examiner reported that she will need oral steroids 3 times per year usually.  She reported shortness of breath daily.  She further reported burning in her chest and a chronic cough made worse with physical activity.   The examiner reported that the Veteran's asthma requires use of an oral or parenteral steroid 3 times in the past 12 months.  Her asthma required daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The Veteran's asthma did not require use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran reported requiring physician's care for asthma exacerbations less frequently than monthly.  The Veteran did not have any episodes of respiratory failure in the prior 12 months.  The Veteran had a normal chest x-ray.  PFTs showed an FEV-1 of 90 percent predicted and FEV-1/FVC of 71 percent predicted.  

VA treatment notes show continuous treatment for exacerbations requiring course of oral steroids.  A January 2016 VA treatment note showed she was given a 5 day course of prednisone to treat symptoms of coughing and wheezing.  She was also given and additional refill of prednisone to keep on hand in case of severe acute exacerbation.   A December 2016 VA treatment note showed that the Veteran that the Veteran had completed two courses of prednisone since her last visit.  

The Veteran was afforded an additional VA examination in August 2017.  During the examination the Veteran reported that that since the January 2017 VA examination she has not had hospital admission or intubations.  The Veteran reported she was on a course of prednisone between 4 and 5 times in the previous 12 months.   The examiner also noted several of the Veteran's treatment notes indicating asthma exacerbations requiring courses of oral steroids.  PFTs show FEV-1 of 79 percent predicted and FEV-1/FVC of 70 percent.  The Veteran had no asthma attacks with episodes of respiratory failure in the prior 12 months.  

As the evidence from October 15, 2015 shows the veteran has frequent exacerbations requiring intermittent courses of systemic corticosteroids at least 3 times per year, the Board finds that the Veteran's asthma more nearly approximates the criteria for a 60 percent rating.  There is no evidence of PFT results showing any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  Accordingly, a rating in excess of 60 percent under DC 6602 is not warranted.  

The Board also finds that October 15, 2015 - the date of the Veteran's VA examination showing a worsening of symptoms - the earliest date upon which it is factually ascertainable that the Veteran's asthma more nearly approximated the criteria for a 60 percent rating.  

The Board has also considered whether a higher rating is warranted under another Diagnostic Code for the respiratory system at any time during the appeal period.  However, the record is negative for bronchiectasis and emphysema to warrant a rating under Diagnostic Codes 6601 or 6603 respectively.  

However, a November 2016 treatment note shows a diagnosis of bronchitis, which is rated under DC 6600.  The competent medical evidence of record shows that the Veteran does not meet the rating criteria for a 100 percent rating under DC 6600.  The record does not show DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or use of outpatient oxygen therapy.  Thus, a rating in excess of 60 percent under DC 6600 is not warranted.  
 
Similarly, the Veteran's VA treatment notes also show a diagnosis of COPD, which is rated pursuant to DC 6604.  The criteria for a rating in excess 60 percent for COPD are the same as the criteria for a 100 percent rating under DC 6600.  Thus an increased rating under 6604 for COPD is not warranted.  

In sum, a 60 percent rating for asthma, but no higher, is warranted.  



ORDER

Entitlement to a rating in excess of 30 percent for service-connected asthma prior to October 15, 2015 is denied. 

From October 15, 2015, entitlement to a rating of 60 percent, but no higher, is granted.  





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


